FERNANDEZ, Circuit Judge,
dissenting:
The majority opinion offers a method of applying the statute that cannot be called wrong. Indeed, it is more fair to aid recipients than the method used by the Secretary. However, in the face of the inherently spongy phrase, “other relevant circumstances,” the majority reaches its conclusion by dubbing the statute clear and unambiguous. That result is reached by considering only one of Congress’ often competing intents— providing for the needy. Practically speaking, the opinion overlooks Congress’ other intentions, viz., avoiding dissipation of funds through fraud, neglect or abuse, see Martin v. Sullivan, 932 F.2d 1273, 1278 (9th Cir.1990), cert. denied, — U.S. —, 112 S.Ct. 648, 116 L.Ed.2d 666 (1991); and simplification of administration, see Farley v. Sullivan, 983 F.2d 405, 409-10 (2d Cir.1993). It also brushes aside the fact that Congress has designated specific payments that are to be deducted only once. In short, the majority opinion elides the compromises which pervade the legislation and make it somewhat indeterminate. Those kinds of compromises allow legislation to get enacted. They also put off resolution of some difficult issues to another place, another day.
In this instance, that place is the Secretary, and that day came when the Secretary acted. Again, the majority’s construction is reasonable, but so is the Secretary’s. That, to my mind, is the end of it. The Secretary’s interpretation must be upheld. See Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-45, 104 S.Ct. 2778, 2781-83, 81 L.Ed.2d 694 (1984); Washington State Dep’t of Game v. I.C.C., 829 F.2d 877, 879 (9th Cir.1987). That, of course, means that we should agree with the Second Circuit, see Farley, 983 F.2d at 410, and that the district court should be affirmed.
Therefore, I respectfully dissent.